Citation Nr: 1729807	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include as secondary to bilateral knee and left ankle disability.

2.  Entitlement to a rating in excess of 10 percent for left shoulder rotator cuff injury.

3.  Entitlement to a rating in excess of 10 percent for residuals of right knee arthroscopy and chondromalacia patella.

4.  Entitlement to a rating in excess of 10 percent for left knee arthralgia.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1991 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, June 2009, and April 2013 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  In January 2008, the RO in St. Petersburg, Florida, continued 10 percent ratings for a right knee disability and a left ankle disability; increased the ratings for a left knee disability, left wrist disability, and left shoulder disability from 0 percent to 10 percent, all effective July 27, 2007; and granted service connection and assigned a 0 percent rating for right knee scars, effective July 27, 2007.  In June 2009, the St. Petersburg RO denied service connection for a lumbar spine disability.  The claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  In April 2013, the Winston-Salem RO denied entitlement to a TDIU. 

In November 2013 correspondence, the Veteran canceled previously requested and all future Board hearing requests.  

The issues of service connection for a right ankle and cervical spine disability were denied by the Board in August 2015, and the issues of service connection for a bilateral wrist disability, increased ratings for left ankle strain, left wrist sprain, and right knee joint scars, were denied by the Board in August 2016. Thus, these issues are no longer before the Board.  

The most recent evidence was received in February 2017.  In February 2017 and/or previously, the Veteran or his representative waived initial RO consideration of evidence not previously considered by it, and indicated that an immediate Board decision was desired.  


FINDINGS OF FACT

1.  The Veteran's current lumbar spine degenerative disc disease with arthritis was not manifest in service or, for arthritis, to a degree of 10 percent within 1 year of separation; is unrelated to service; and was not caused or aggravated by a service-connected disability.  

2.  The Veteran does not have impairment of the left humerus, clavicle, or scapula, or limitation of motion of the left arm at the shoulder level, and does not have additional functional loss beyond painful motion.

3.  The Veteran does not have right or left knee recurrent subluxation or lateral instability. 

4.  The Veteran does not have right or left knee flexion limited to 45 degrees or right or left knee extension limited to more than 10 degrees, or functional loss beyond painful motion.

5.  The Veteran's service-connected disabilities preclude him from obtaining or retaining all forms of substantially gainful employment consistent with his education and work experience. 

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a rating in excess of 10 percent for left shoulder rotator cuff injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

3.  The criteria for a rating in excess of 10 percent for residuals, right knee arthroplasty for chondromalacia patella, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016).

4.  The criteria for a rating in excess of 10 percent for left knee arthralgia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5003 (2016).

5.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim(s) being denied herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for lumbar spine disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b). 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records do not report lumbar spine complaints, treatment, disease, or injury, although the Veteran did complain of lateral thigh numbness without a history of trauma in September 1991.  Lumbar spine X-rays were normal at that time, and his complaints were found to be of unknown etiology.  

A January 2006 report of an examination which was conducted for Social Security Administration benefits purposes shows that the Veteran had some limited range of motion in his lumbar spine.  A November 2008 VA radiographic report shows that there was narrowing at L4-L5 and L5-S1 and osteophytes.  More recently, lumbar spine degenerative disc disease has been diagnosed.  

In August 2009, the Veteran reported that his primary physician had told him that his lumbar spine disability was caused by service, and so in August 2015, the Board remanded the claim for a medical opinion on the matter of whether the Veteran's lumbar spine disability is due to service.  

On VA examination in January 2016, the Veteran reported that he started having low back pain in about 2009.  The examiner reviewed the records and indicated that there were no painful joints noted in service.  In a February 2016 addendum to the examination report, the examiner indicated that it was less likely than not that the Veteran's current lumbar spine degenerative disc disease was incurred in or caused by service.  The rationale included that service treatment records noted no painful joints.  There are no service treatment records to support an injury that would be the cause of his current lumbar spine degenerative disc disease.  After service the Veteran worked in factories and as a cook from 1994 to 2007.  In March 2005, he was a new patient at a VA Medical Center and he did not mention back pain.  He is 6 feet tall and weighs 257 pounds with a body mass index of at least 35 since 2005.  A November 2008 lumbar spine radiography study showed minimal narrowing of L4-L5 and L5-S1 disc spaces, with marginal osteophytes.  

The VA examiner noted that osteoarthritis is the most common type of arthritis, affecting about 27 million Americans.  It has a logical link to obesity in that the more weight that is on a joint, the more stressed the joint becomes, and the more likely it will wear down and be damaged.  Arthritis is common in adults who are obese.  The Board finds this opinion to be highly probative as the examiner reviewed the record, examined the Veteran, and provided a rationale for his opinion that is consistent with the evidence of record. 

In August 2016, the Board, noting the Veteran's August 2009 VA Form in which he appeared to indicate that his spine disability could be due to the shift of his weight from side to side when walking, a result of his service-connected left ankle and bilateral knee disabilities, remanded the case to the RO, to obtain an addendum medical opinion on the matter of whether the Veteran's lumbar spine disability is due to or aggravated by his service-connected left ankle disability or bilateral knee disabilities.  

In December 2016, a VA examiner reviewed the Veteran's records and examined him, and opined that his lumbar spine disability had not been caused or aggravated by his service-connected left ankle and/or bilateral knee disabilities.  It was noted that the Veteran reported that in July 2006, he had to do a strenuous walk for 45 minutes, and that the next day, he started to have increased low back pain and it started moving down his left lower leg.  An EMG in October 2006 noted electrodiagnostic evidence of multi-level lumbar radiculopathy.  The rationale for the negative nexus opinion was that the Veteran's degenerative disc disease with radiculopathy is aggravated by his obesity and not by his service-connected left ankle and/or bilateral knee disabilities.  Also, the Veteran had a normal range of motion with no pain in his knees or ankle on examination, and no leg length discrepancy.  As with the opinion addressing direct service connection, the Board finds this opinion to be highly probative. The examiner reviewed the record, examined the Veteran, and provided a rationale for his opinion that is consistent with the evidence of record. 

To the extent that the Veteran attributes his back condition either to his active service or his service-connected ankle and knee disabilities, the Veteran's statements, the Board finds the Veteran's statements not competent to establish a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a back condition or the cause of its worsening is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, and an altered gait, the question of the cause of that pain or the impact of the altered gait on another body part, is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and impact of a symptom or condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his low back condition was caused or whether it was made worse by his service-connected ankle and knee disabilities are not competent evidence as to a nexus.  

While the Veteran stated in August 2009 that he was told by his primary doctor in September 2008 that his injuries are caused by his service injuries to his back, knees, and ankles, and wrists, because he has to shift his weight from side to side, that doctor's opinion is not of record, and so it cannot be considered.  As for the Veteran's report of what his doctor said, the Court has held that "the connection between the layman's account, filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  The medical opinions which are of record are deemed more probative because the examiners reviewed the record, examined the Veteran, and provided an explanation for the findings and conclusions.

Based on the record, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the Veteran's current lumbar spine degenerative disc disease with arthritis. 

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

Left shoulder rotator cuff injury rating

The Veteran appeals for a higher rating for his service-connected left rotator cuff injury, which is currently rated as 10 percent disabling under Diagnostic Code (DC) 5201-5003.  The rating of 10 percent currently assigned is for disability consistent with painful motion of the joint, pursuant to 38 C.F.R. § 4.59 and/or Diagnostic Code 5003, where the disability does not meet the schedular criteria for the minimum (20 percent) evaluation based on limitation of motion (under Code 5201). See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). Based on the evidence, the Board also concludes that a higher rating is not warranted.

Under DC 5201, the minimum schedular rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level. 

The Board will consider all criteria that would provide for a rating in excess of 10 percent.  Notably, DC 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown in this case (see the VA examination reports), and so the Board finds that rating under those DCs would be inappropriate.

In reviewing the evidence, VA treatment records have been considered; however, they show disability consistent with no more than that reported below. 

On VA examination in September 2007, the Veteran complained of left shoulder stiffness and fairly constant pain which gets worse with exertion, reporting that he is not able to use the shoulder if the pain flares up, and is not able to do any heavy lifting over 20 pounds.  On examination, his left shoulder range of motion was to 180 degrees of flexion, with pain occurring at 140 degrees.  Abduction was to 180 degrees, with pain at that point.  Internal and external rotation were to 90 degrees.  There was no additional reduction in the range of motion with repeated movements.   

The Board remanded the claim in August 2015 in part for an updated VA examination, as the most recent one had been in September 2007.  

On VA examination in January 2016, the Veteran reported daily left shoulder pain, limiting his ability to lift more than 5 pounds.  On examination, both shoulders had normal range of motion, and there was no pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least 3 repetitions of each shoulder, with no additional functional loss or range of motion after 3 repetitions.  The Veteran reported moderate pain in all planes of left shoulder motion with repeated use.  Muscle strength in each shoulder was 5/5 in forward flexion and abduction, with no reduction in muscle strength and no atrophy.  

The Board remanded the claim in August 2016, in part to obtain a VA examination report that records the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  

On VA examination in December 2016, the Veteran reported daily left shoulder pain that limits him from carrying more than 5 pounds.  He denied flare-ups.  On examination, his right shoulder range of motion was normal, with no pain noted on examination or with weight bearing.  Likewise, his left shoulder range of motion was normal, with no pain on examination or with weight bearing; and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with each shoulder, with no additional functional loss or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength was 5/5 for each shoulder in forward flexion and abduction, with no reduction in muscle strength, and no atrophy.  Both shoulders were negative for rotator cuff testing.  The examiner indicated that there was no pain with passive or active motion, or with weight bearing.  

Based on the evidence, the Board concludes that a rating greater than 10 percent is not warranted. The Veteran's range of motion is not limited to shoulder level, thus, the criteria for a 20 percent rating under DC 5201 governing the evaluation of limitation of motion of the shoulder is not appropriate for the Veteran's left shoulder rotator cuff injury.  The evidence shows that he has 180 degrees of arm motion, with no pain shown before 140 degrees of flexion.  
A higher rating based on functional loss has also been considered, including pursuant to 38 C.F.R. §§ 4.40, 4.45; however, it is noted that the Veteran's muscle strength is 5/5 and that pain, weakness, fatigability, and incoordination did not significantly limit his functional ability. Additionally, he denied flare ups on the most recent examination, and his flare-ups in the 2009 examination were essentially based on pain, for which he is already being compensated. Thus, a rating greater than 10 percent is not warranted for the Veteran's left shoulder disability.  

Knees

The Veteran appeals for a higher rating for his service-connected right and left knee disabilities.  The claims were filed in July 2007 and he currently has a 10 percent rating for the entirety of the claim period, for residuals of arthroscopy for right knee chondromalacia patella; and a 10 percent rating for left knee arthralgia for the entirety of the claim period.  

The right knee chondromalacia is currently rated by the RO as under DC 5259 and the left knee arthralgia is rated as under DC 5099-5003, for painful motion that does not limit the range of motion to a compensable level under the DC governing range of motion of the knees. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).    

A 10 percent rating is the highest rating available under DC 5259, and thus, in order for the Veteran to receive a higher rating, other DCs must be considered.  

Under Diagnostic Code 5260, governing limitation of flexion of the knee, leg flexion limited to 45 degrees warrants a 10 percent rating; leg flexion limited to 30 degrees warrants a 20 percent rating and leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, governing limitation of extension of the knee, leg extension limited to 10 degrees warrants a 10 percent rating; leg extension limited to 15 degrees warrants a 20 percent rating; and leg extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Separate ratings may also be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Although the Veteran is currently rated 10 percent under DC 5259 governing evaluations for symptomatic removal of the meniscal cartilage, for his right knee the Board notes that there is no evidence that the Veteran has a meniscal injury to his right or left knee. In fact his menisci were normal all examinations of record. Thus, consideration of a higher rating under DC 5258 which provides for a 20 percent rating for dislocation of the semilunar (meniscal) cartilage with frequent episodes of locking, effusion and pain into the joint is not warranted. Moreover, there is no evidence of frequent episodes of locking or effusion of either knee, with the only report of any relation to these symptoms being in his 2007 examination where he reported a locking "sensation" and swelling, but without indication that it was frequent and with no documentation  of effusion. Thus, even if there was a meniscal injury, there is insufficient evidence to support a rating under DC 5258. 

With regard to other DC provisions governing the evaluation of knee disabilities, there is no evidence of impairment of the tibia and fibula (DC 5262), genu recurvatum (DC 5263) or ankylosis of either knee (DC 5256). Thus, evaluation under these provisions is inappropriate. 

VA treatment records have been considered.  They show disability consistent with no more than that reported below.  

On VA examination in September 2007, the Veteran reported increased weakness, stiffness, swelling, giving way sensations, locking sensations, and pain in his right knee joint.  He reported that he could not stand for more than 10 to 20 minutes or walk for more than 1/2 block without developing severe pain in his right knee joint.  He reported constant left knee pain that lasted for several hours each day.  

On examination, his knee ligaments and menisci were within normal limits.  Right knee flexion was to 110 degrees with pain at 90 degrees.  Left knee flexion was to 120 degrees with pain at 100 degrees.  Each knee extended to 0 degrees.  Joint range of motion was not additionally limited by pain, fatigue, weakness, and lack of endurance with repetitive use.  There was no additional reduction in the range of motion with repeated movements.

The Board remanded the claims in August 2015 for updated rating examinations, as the last ones were in September 2007.  
 
On VA examination in January 2016, the Veteran reported daily knee pain that limited him from walking more than 10 minutes and standing more than 5 minutes.  On examination, range of motion of each knee was normal, and there was no objective pain with weightbearing or on palpation of the joints or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least 3 repetitions bilaterally, with no additional functional loss or range of motion afterwards.  The Veteran reported moderate pain with repeated use in all planes of motion.  Muscle strength was 5/5 in the knees bilaterally, and there was no atrophy.  There was no history of recurrent subluxation or lateral instability of either knee.  Each knee joint was stable.  The Veteran did not have and had never had a meniscus condition.  The Veteran's knee disabilities impacted his ability to perform occupational tasks because his knee pain limited him from walking more than 10 minutes and standing more than 10 minutes.   

The Board remanded the claims in August 2016 to obtain a VA examination report that records the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, pursuant to Correia v. McDonald, 28 Vet. App.168 (2016). 

On VA examination in December 2016, the Veteran did not report flare-ups of the knees.  He acknowledged functional loss.  Initial right and left knee range of motion was normal, with no evidence of pain on weightbearing or objective evidence of localized tenderness or pain on palpation of the joint or associated tissue.  The Veteran was able to perform repetitive use testing of each knee with at least 3 repetitions.  It was reported that pain limited functional ability and that the Veteran reported severe pain in both flexion and extension.  Muscle strength testing was 5/5 and there was no muscle atrophy.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion of either knee.  Joint stability testing was normal.  The Veteran did not have a meniscal condition.  The Veteran was noted to use braces and a walker regularly.  He had no pain with active or passive motion, or on non-weight bearing or weight bearing.  His bilateral knee osteoarthritis was a progression of his left knee arthralgia and residuals of arthroscopy for right knee chondromalacia patella.  

Based on the evidence, the Board concludes that a rating in excess of 10 percent is not warranted for either the right or left knee disabilities.  There is no evidence of record to support a rating greater than 10 percent for limitation of extension or flexion of either knee under DCs 5260 or 5261. Nor is there any evidence of instability or subluxation to support a separate rating under DC 5257. 

With regard to functional loss, the Veteran's painful motion is already contemplated in his current 10 percent for symptomatic right knee disability and arthralgia of the left knee, and the record does not provide additional evidence of functional loss. There is no indication of weakness, fatigue or lack of endurance; nor was there evidence of additional functional loss during flare-ups. 38 C.F.R. §§ 4.40, 4.45.  

Accordingly, a rating greater than 10 percent is not warranted for the Veteran's right and left knee disabilities, and the claims are denied.

	(CONTINUED ON NEXT PAGE)



TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Service connection is in effect for depressive disorder, 70 percent; left ankle strain, 20 percent; residuals of arthroscopy for right chondromalacia patella, 10 percent; left knee arthralgia, 10 percent; left shoulder rotator cuff injury, 10 percent; left wrist sprain, 10 percent; and postoperative right knee joint scars, noncompensable; for a combined rating of 90 percent from the May 2012 date of his claim for a TDIU.  

Information reported above in the discussions rating the Veteran's left shoulder and right and left knee disabilities is being considered in this decision also.  In addition, the following is for consideration.  

A report the Veteran completed for Social Security Administration benefits indicates that he has 12 years of formal education, had work experience on an assembly line for a tractor manufacturer, in casing for a building supplier, as a cook in a restaurant, in delivery for an appliance store, and as a mail sorter for a media company.  On evaluation for Social Security Administration purposes in January 2007, the Veteran reported that he no longer worked due to pain in his knees, left ankle, and right hand. 

On VA examination in September 2007, the Veteran reported, regarding his left ankle, that he had been laid off from a job that he recently had acquired because he had to stand and he could not work fast enough for his employees.  His right and left knee disabilities prevented him from standing more than 10-20 minutes due to pain.  His left wrist condition had specific limitations with respect to lifting heavy weights over 20 pounds, and there was a similar limitation due to his left shoulder disability.  

On VA evaluation in May 2012, the Veteran had a girlfriend who was helping him with his diet.  Then and in July 2012, the Veteran was living with his mother.  In March and/or April 2013, the Veteran reported that he was going to school 5 days a week.  He would cook for himself or a friend would help.  She went to class also and they cooked and did homework together.  In August 2013, it was reported that the Veteran was seen with a female friend who came with him again.  He was in classes from Monday through Thursday, with classes all day on Tuesdays and Thursdays.  Before a recent problem with toes for the past month, he had been walking and using a treadmill or bike.  

In November 2013, Dr. F. completed a form for vocational assessment based on a 40 hour work week, and assumed the Veteran would be allowed a 15 minute break in the morning, a 30 minute break for lunch, and a 15 minute break in the afternoon.  He reported that he only considered restriction or impairment caused by the Veteran's service-connected disabilities in rendering his findings.  Dr. F. indicated that the Veteran would miss work 3 or more days per month due to mental problems, and that he would need to leave early from work due to mental problems 3 or more days per month.  He felt that more than 3 days per month, the Veteran would not be able to stay focused to complete simple, repetitive tasks for at least 7 hours of an 8 hour day.  He indicated that the Veteran would frequently decompensate when subjected to normal pressures and constructive criticisms of a job.  No rationales for any of these conclusions were furnished.  

Also in November 2013, Dr. F. reported that he interviewed the Veteran telephonically and that occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, and/or mood best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  He indicated that the Veteran was currently taking courses to become a juvenile counselor.  This report is essentially the basis for the assignment of the Veteran's current 70 percent rating for psychiatric impairment.  

The voluminous evidence of record does not reflect that the Veteran is having any difficulty with his school work, and he was shown to be well groomed, pleasant, in no apparent distress, and alert and oriented with a normal mood and affect, normal insight, and awareness of current events on VA evaluations in August 2016/July 2016.  Statuses very similar to this are shown in a very significant number of other medical records contained in the record, dating back to the date of claim in May 2012.  The Veteran does his own shopping and prepares his own meals according to an August 2015 VA medical record.  There are no reports in his treatment records of temper, thought, loss of control, behavioral, or similar psychiatric difficulties in interacting with the health care providers who are helping him with his health problems, and it is clear that he has been interacted with substantially and given directions to follow, without there being any mention of psychiatric impairment causing problems with this.  Additionally, there are no reports of record of his being unable to attend medical appointments or school due to mental difficulties.  

In June 2014, the Veteran was in school according to a VA medical record.  In June 2015, the Veteran was noted to have a routine of working out at the gym every morning from 9am to 11am.  School was out for the summer.  Numerous treatment records show frequent treatment, mostly for diabetes mellitus, sleep apnea, hypertension, diet, weight loss, and tobacco cessation/wellness counseling.  

An August 2015 letter from Dr. B. notes that the Veteran worked in security in service.  She noted the Veteran's service-connected disabilities and the ratings for them.  She mentioned Dr. F's November 2013 mental evaluation which reports that the Veteran would have difficulty adapting to stressful circumstances including work, and that he would have intermittent inability to perform tasks of daily living including maintenance of personal hygiene; and which finds that the Veteran would have difficulty with concentration 3 or more times per month, be absent 3 or more times per month, and need to leave work early due to symptoms 3 or more times per month.  Dr. B. cited research by Stipe (2010) which found that most employers would tolerate variable rates of absence, but that most would allow for no more than 8 days per year.  The Veteran would be expected to miss more than this based on his reports of physical and mental symptoms, the results of evaluations, and his prior work history, and this had been the case since filing his claim.  

Dr. B. also reported that a study by Lop (2010) which found that the acceptable absence rate reported by a study of human resource managers and executives allowed for no more than 3% of the total expected work hours.  This equates to slightly over 7 days per year.  The need to arrive late at work or leave work early was considered the same as a missed day by most study participants.  This is beyond the capabilities of the Veteran.  Similar findings were reported for time off task due to concentration issues.  This was dependent on industry and the tasks required in the employment setting.  More than 5% of time off task for any reason would prevent sustaining competitive work.  The Veteran would likely exceed that due to physical and emotional symptoms impacting his concentration and persistence at a work task.  

In summary, Dr. B. stated that the Veteran has a combination of physical and emotional conditions which interact in terms of severity level.  The major area of limitations appear to be mental and physical activity involved in sustaining work, which is extremely limiting for the Veteran.  In the most recent evaluation, Dr. F. opined that there are impairments in occupational options which could be sustained by the Veteran.  Additionally, another doctor (the VA examiner in September 2007) opined that the Veteran has physical limitations in occupational functioning.  Dr. B. opined that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected depressive disorder, right and left knee disabilities, left ankle strain, left shoulder rotator cuff injury, left wrist sprain, and right knee scars, and that the record supports this finding as far back as the date of filing.  

A VA examiner in January 2016 indicated that the Veteran's left wrist range of motion was normal but that the Veteran reported that daily wrist pain limited him from lifting more than 5 pounds.  On another VA examination in January 2016, the Veteran was able to do left ankle repetitive use testing with at least 3 repetitions, and he had 5/5 strength in plantar flexion and dorsiflexion of his left ankle, without any reduction in muscle strength or muscle atrophy.  The examiner felt that the condition would affect his ability to perform occupational tasks such as standing, walking, lifting, sitting, etc., because the Veteran reported that pain limited him from walking for more than 1 hour.  

Based on the information of record, the Board concludes that the Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.  The vocational assessments provided by Drs. F. and B. indicate that his service-connected disabilities, regardless of his educational level, prevent him from being able to maintain substantially gainful employment due to the amount of time he would have to take off from work to accommodate his service-connected conditions, in conjunction with their impact on his effectiveness on the job. The Board finds these reports very probative and consistent with the other evidence or record regarding his occupational impairment.  Accordingly, entitlement to TDIU is granted.


ORDER

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to a rating in excess of 10 percent for left shoulder rotator cuff injury is denied.

Entitlement to a rating in excess of 10 percent for residuals, right knee arthroscopy for chondromalacia patella is denied.

Entitlement to a rating in excess of 10 percent for left knee arthralgia is denied.

Entitlement to TDIU is granted.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


